EXHIBIT 11.1 CPI CORP. COMPUTATION OF (LOSS) INCOME PER SHARE - DILUTED FISCAL YEARS ENDED FEBRUARY 7, 2009, FEBRUARY 2, 2, in thousands except share and per share data 2008 2007 2006 Common shares outstanding at beginning of fiscal period 17,028,315 16,975,343 18,569,964 Shares issued during the period - weighted average 40,928 34,917 45,501 Retirement of common shares acquired through Dutch Auction self-tender offer - weighted average - - (1,644,938 ) Shares issuable under employee stock plans - weighted average - (a) 2,973 941 Dilutive effect of exercise of certain stock options - (a) 21,772 21,793 Less: Treasury stock - weighted average (10,559,403 ) (10,619,299 ) (10,617,552 ) Weighted average number of common and common equivalent shares 6,509,840 6,415,706 6,375,709 Net (loss) income applicable to common shares: From continuing operations $ (6,724 ) $ 4,017 $ 16,430 From discontinued operations (961 ) (441 ) (103 ) Net (loss) income $ (7,685 ) $ 3,576 $ 16,327 Net (loss) income per common and common equivalent shares: From continuing operations $ (1.03 ) $ 0.63 $ 2.58 From discontinued operations (0.15 ) (0.07 ) (0.02 ) Earnings per common share $ (1.18 ) $ 0.56 $ 2.56 (a) The effect of stock options in the amount of 10,203 shares and 2,061 shares issuable under employee stock plans were not considered as the effect is antidilutive.
